Case: 1:20-cv-07196 Document #: 13 Filed: 12/08/20 Page 1 of 1 PagelD #:340

UNITED STATES DISTRICT COURT
Northern District of Illinois, Eastern
Division

 

 

 

 

*2164722

 

AFFIDAVIT OF SERVICE
Index no :20-cv-07196

Mario Tricoci Hair Salons & Day Spas, LLC, dba Tricoci Salon & Spa, an Illinois Corporation

Plaintiff(s),
VS.

Claudia Poccia and Molly Sloat

 

Defendant(s).
/
STATE OF CONNECTICUT
ss: East Hartford
HARTFORD COUNTY

Eric Rubin, the undersigned, being duly sworn, deposes and says that I was at the time of service over the
age of eighteen and not a party to this action. I reside in the State of Connecticut.

On 12/07/2020 at 3:20 PM, I served the within Summons in a Civil Case; Verified Complaint with
Exhibits; Mario Tricoci Hair Salons & Day Spas, LLC's Memorandum of Law in Support of its
Motion for Preliminary Injunction; Emergency Motion to Set Hearing Date for Preliminary
Injunction and for Expedited Discovery and Forensic Inspection; Mario Tricoci Hair Salon & Day
Spas, LLC's Motion for Preliminary Injunction Against Claudia Poccia and Molly Sloat; Mario
Tricoci Hair Salon & Day Spas, LLC's Motion for Leave to File a Brief in Excess of Fifteen Pages;
Notification of Affiliates on Claudia Poccia at 128 Ocean Drive West, Stamford, CT 06902 in the
manner indicated below:

INDIVIDUAL: By delivering a true copy of each to said recipient personally; deponent knew the person
to be the person described as said person therein.

A description of the Recipient, or other person served on behalf of the Recipient is as follows:

 

Sex Color of skin/race Color of hair Age Height Weight
Female [Caucasian Brown 56 5'5" 120
Other Features: Glasses

 

 

 

 

 

 

 

 

 

 

 

Your deponent asked the person spoken to whether the Recipient was in the active military service and
received a negative reply. Upon information and belief I have; being based on the conversations and
observations above narrated, Recipient is not in the military service.

 

Sworn to and subscribed before me on x @

December 08, 2020 Eric Rubin

by an affiant who is personally known to Connecticut Process Serving, LLC
me or produced identification. 67 Burnside Ave

East Hartford, CT 06108

888.528.2920
Cr uate, Atty File#:
NOTARY PUBLIC
Y J. CHANTRY
My Commission Expires: 03/31/2023 _ AMY TARY PUBLIC

MY COMMISSION EXPIRES 4/31/2023
